Citation Nr: 1234034	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  06-16 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for cervical and lumbar spine disabilities. 

2.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected right knee disability.

3.  Entitlement to service connection for bilateral shoulder disabilities.

4.  Entitlement to an increased rating for a right knee disability, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling from July 1, 2009.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to December 1969.  He also had subsequent service in the reserve. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2005 and May 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2006 the Veteran testified at a hearing before a Decision Review Officer at the RO.  In February 2010, a video conference hearing before the undersigned Veterans Law Judge was held at the RO.  Transcripts of these hearings are of record.  At the latter hearing, the Veteran submitted additional evidence regarding his claim for a higher rating for PTSD, with a written waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2011).



In an August 2009 rating decision, the RO increased the rating for the Veteran's service-connected PTSD to 30 percent, effective July 1, 2009.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In June 2010, the Board denied entitlement to a rating in excess of 10 percent for PTSD prior to July 1, 2009, denied the application to reopen a claim for service connection for bilateral hearing loss, and denied entitlement to service connection for nerve damage of the left ear.  The Board also remanded the claims currently on appeal for additional development.  At that time, despite the characterization of the shoulder disability issue in the March 2007 supplemental statement of the case, the Veteran had not limited his appeal to the right shoulder and had instead asserted that he has disability in both shoulders related to service.  The relevant issue was previously recharacterized by the Board in June 2010 as shown on the title page to reflect the Veteran's contentions and the procedural history of this claim. 

In February 2012, the Veteran submitted a written waiver of initial RO consideration for any evidence located and submitted at a later time, and in March 2012, the Veteran submitted a "buddy letter" in support of his claims on appeal.  See 38 C.F.R. § 20.1304 (2011). 

The issue of entitlement to service connection for a right hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  A rating decision dated in February 1998 denied service connection for a cervical and lumbar spine disability; an appeal of this rating decision was not perfected and the decision is final.

2.  No evidence was added to the claims folder since February 1998 that relates to an unestablished fact necessary to substantiate the claim for service connection for a cervical and lumbar spine disability or otherwise raises a reasonable possibility of substantiating the claim.

3.  The competent and probative evidence of record fails to establish that a bilateral shoulder disability, including left shoulder arthritis, was initially manifested during service or within one year after discharge from service, or that a bilateral shoulder disability is related to active service.

4.  Posttraumatic arthritis of the right knee is manifested at worst by flexion limited to 100 degrees with pain at 90 degrees, full extension, and fatigability following repetitive motion.

5.  From July 1, 2009, PTSD is manifested by mood ranging from slightly anxious and moderately depressed to euthymic, restricted affect, and slightly guarded interaction that improved over time during a clinical interview.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received and the claim of entitlement to service connection for a cervical and lumbar spine disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  The criteria for establishing service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  The criteria for a rating in excess of 20 percent for posttraumatic arthritis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010, 5260, 5261, 5262 (2011).


4.  From July 1, 2009 the criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was provided VCAA notice in December 2004, October 2006 (this letter was returned and resent in December 2006), and November 2008 letters issued prior to the initial adjudication of the claims.  The December 2004 letter advised the Veteran of what information and evidence is needed to substantiate his claims for service connection, to include the need to submit new and material evidence to reopen the previously denied claim and the basis for the prior denial, and the claim for an increased rating.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The December 2006 letter advised the Veteran of what information and evidence is needed to substantiate his claim for service connection for a hip disability on a secondary basis.  The November 2008 letter advised him about the information and evidence needed to substantiate his claimed for an increased PTSD rating.  The letters notified the Veteran as to what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  An April 2006 letter and the November 2008 letter also advised him of how disability ratings and effective dates are assigned, and the type of evidence that impacts those determinations.  The case was last adjudicated in January 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including some of his service treatment records, private and VA treatment records and examination reports, records from the Social Security Administration (SSA), lay statements, and hearing testimony.

The Board notes that the RO did not seek a VA medical opinion for his claim for service connection for a shoulder disability.  However, as will be discussed more fully below, there is no credible evidence of any shoulder condition or injury resulting in disability during service and no competent and credible evidence suggesting a link between his claimed shoulder disability and service.  Accordingly, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).

The Board also notes that actions requested in the prior remand regarding the claims herein decided have been undertaken.  Here, a VA PTSD examination was conducted and the report included a GAF score and discussion of occupational and social impairment caused by PTSD.  The Veteran was also provided with an additional VA joints examination to evaluate his right knee disability, and the AMC/RO obtained additional VA treatment records dated since June 2009.  In a January 2012 supplemental statement of the case, the AMC noted that it had reviewed the new VA treatment records and the June 2010 Board decision with all the evidence, decisions, and discussions contained therein in readjudicating the claims.  Thus, the Board finds that the remand directives have been substantially complied with, and a decision on the merits can proceed.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument, including testimony at two hearings.  The Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file and paperless Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. Claim to Reopen

The Veteran's claim of entitlement to service connection for a cervical and lumbar spine disability, claimed as a back condition, was denied by way of a February 1998 rating decision.  The Veteran did not file a notice of disagreement as to that claim to initiate an appeal.  The February 1998 rating decision is, therefore, final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).  In October 2004, the Veteran submitted a statement in which he claimed that service connection is warranted for neck and low back pain, as he believed his spinal disabilities were caused by in-service injuries while trying to cross a river.  Thus, the Veteran is attempting to reopen a previously denied claim, and new and material evidence is required. 

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The 
Court emphasized that the regulation is designed to be consistent with 38 C.F.R. 
§ 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110   (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only needs to be probative in regard to each element that was a specified basis for the last disallowance).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Service connection for cervical and lumbar spine disabilities was denied in February 1998 because the only available service medical records, which were from his separation examination in November 1969, were silent regarding complaints of or treatment for any back condition; and in subsequent reserve military treatment records from November 1976 to July 1981, the Veteran denied back pain on all examinations and no abnormalities of the spine were reported.  The rating decision acknowledged that on VA examination in June 1997 the Veteran reported being constantly exposed to trauma while riding in a tank, and the current diagnosis was arthritis of the cervical and lumbosacral spine.  However, because arthritis of the cervical or lumbar spine was not incurred in or caused by service, or developed to a compensable degree within one year following separation from service, the claim was denied.

The evidence of record at the time included statements from the Veteran; a private neuropsychological evaluation dated in March 1997; a lay statement from the Veteran's wife regarding the Veteran's difficulty hearing; VA audiological and general medical examination reports dated in June 1997; a July 1997 VA PTSD examination report; a January 1998 administrative decision regarding efforts to obtain the Veteran's service treatment records and the conclusion that further efforts to obtain them would be futile; letters to the Veteran regarding efforts to obtain his service records and notice that they were unavailable; and active duty and reserve service treatment records received from the Veteran in January 1998.

The post-service VA general medical examination shows a current diagnosis of arthritis of the cervical and lumbosacral spine and documented his contentions that he hurt his back and neck due to constant bumping and rolling while he was in the tank and that he was "roughed up" when he was accidently pulled under water and almost drowned.  In a November 1969 separation Report of Medical History, the Veteran denied ever having or currently having arthritis or back trouble of any kind.  Clinical evaluation of the spine was reported as normal on active duty separation examination in November 1969.  In Army Reserve Reports of Medical History dated in November 1976 and July 1981, the Veteran again denied ever having or currently having arthritis or recurrent back pain, and examination reports on the same dates indicate that clinical evaluation of the spine was normal.  In a March 1997 neuropsychological evaluation, he described being struck by a piece of machinery during military service, causing him to be thrown into a flooded river.  He also described being kicked in the right knee in 1993 while working as a VA police officer, falling, and sustaining an injury that required surgical intervention.  He reported a past medical history that included degenerative arthritis in the cervical spine.  In June 1997 correspondence, the Veteran recounted being hit in the head and falling into a river during the rainy season while serving in Vietnam.

Evidence received since the February 1998 decision includes statements from the Veteran, his representative, and a service "buddy;" the second page of an enlistment Report of Medical History dated in January 1965; VA treatment records dated from August 1992 to May 2010; VA examination reports; records from the Social Security Administration (SSA) received in July 2009; and hearing testimony.

New lay evidence from the Veteran and a service buddy again describes the Veteran being thrown into a raging river while trying to cross it during the monsoon season in Vietnam.  The buddy stated in February 2012 that the Veteran was not a person to complain about pain, but the Veteran reportedly told him that his head, chest, shoulders, neck, and back were really hurting him; he also reported that the Veteran told him years later about three compressed discs in his neck and a broken disc in the lower portion of his back.  New lay statements and testimony from the Veteran again attributed his current neck and low back pain to military experiences with tanks.  In August 2006, he testified that he was bounced around all the time in tanks and blown off tanks when they fired.  He explained that "when stuff happens and your adrenaline is flowing, you just don't pay attention to anything like that."  He added that he did not seek treatment in service for neck or back problems and estimated that a doctor told him he had arthritis of the spine about 20 years ago.

New medical evidence continues to show current cervical and lumbar spine disabilities.  In the Veteran's SSA disability application (SSA Form 3368 - Disability Report - Adult), he identified degenerative disc disease; rheumatoid arthritis in both arms, both legs, and back; compressed disc; high blood pressure; PTSD; and depression as illnesses, injuries, or conditions that limit his ability to work and reported that they first bothered him in 1993.  In an April 2006 disability evaluation report, the Veteran complained of low back pain for "several years."  In February 2008, an SSA Administrative Law Judge found that the Veteran was disabled for SSA purposes due to arthritis of the knees and PTSD.

In other words, the evidence, while new in that it was not a part of the record prior to the February 1992 denial, is cumulative in that it repeats the prior contentions.  Moreover, it is redundant in that it continues to show a current cervical and lumbar spine disability, but does not reflect a spine disability during service, within one year after separation from service, or during the years of reserve service between 1976 and 1981.  As such, this evidence does not present a reasonable possibility of substantiating the Veteran's claim.

In view of the foregoing, the Board finds that the evidence received since the
last prior denial of service connection for cervical and lumbar spine disabilities does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the Veteran's claim.  Therefore, new and material evidence has not been received pursuant to 38 C.F.R. § 3.156(a), and the claim for service connection for cervical and lumbar spine disabilities is not reopened.

II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).    

The Veteran contends that he has a current shoulder disability as a result of falling into a river while trying to cross it, constant bumping and rolling in tanks, and/or being blown off a tank as it fired during military service.

As an initial matter, the Board notes that most of the Veteran's service treatment records are unavailable.  A January 1998 administrative decision documents a formal finding of unavailability of his service treatment records and notes that control and follow-up procedures for obtaining the records have been correctly followed and that further attempts would be futile.  The Board is mindful that in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

Nevertheless, in January 1998, the Veteran did submit some service treatment records that he had in his possession.  In a November 1969 separation Report of Medical History, he denied ever having or currently having a painful or "trick" shoulder.  He reported that his usual occupation was playing drums and that he was left handed.  On separation examination in November 1969, clinical evaluation of the upper extremities, including strength and range of motion, was reported as normal.  The Veteran also provided records from his Army Reserve service.  In Reports of Medical History dated in November 1976 and July 1981, he again denied current or past shoulder pain.  In the earlier report, he listed his usual occupation as shipper and receiver, and in the latter report, he listed his usual occupation as warehouse manager.  On examination in November 1976 and July 1981, clinical evaluation of the upper extremities, including strength and range of motion, was again reported as normal.

During a VA general medical examination in June 1997, he stated that he was constantly exposed to trauma while in the tank, constantly bumping and rolling, and that he hurt his back, leg, and neck area.  He also reported being "roughed up" accidently when he was pulled under water and almost drowned.  He indicated that after service he worked for a rubber company from 1970 to 1982 and as a VA security guard from 1983 to 1993 until he was injured in his right lower extremity and knee and had surgery in 1993.  He complained of constant soreness of the neck and shoulder area and tingling and numbness in both upper extremities.  After a physical examination and x-ray of the left shoulder, the diagnosis was arthritis of the left shoulder.


During a July 1997 VA PTSD examination, he elaborated that when he worked for the VA police, he was kicked in the knee while trying to bring a committed patient into the hospital and suffered a severe injury as a result of this.

VA treatment records dated from July 1997 to June 2002 were associated with the claims file in June 2002.  In an April 1999 primary care note, the Veteran complained of degenerative joint disease in all his joints, but most specifically his knees.  Objective findings did not pertain to his shoulders.

The impression of an August 2004 VA left shoulder x-ray was degenerative changes, left acromioclavicular joint; possible Hill-Sachs deformity secondary to remote glenohumeral dislocation; and normal appearing glenohumeral joint.

The Veteran's claim for service connection for shoulder pain was received in October 2004.  He described crossing a river during monsoon season in Vietnam during service when the rope broke from the jeep it was connected to, getting hit in the head with an angle iron and being knocked out, falling in the river, and sustaining a gash in his head, scrapes, and injuries to his neck, shoulders, lower back, and right knee and hip.

In August 2006, he testified that his shoulder pain started a long time ago, he just ignored it, and that he first sought treatment about ten years ago at the VA Medical Center in Pittsburgh.  He stated that when it started to get worse, he was told that he had an old rotator cuff tear.

SSA records were received in July 2009.  In the Veteran's SSA disability application, he identified degenerative disc disease; rheumatoid arthritis in both arms, both legs, and back; compressed disc; high blood pressure; PTSD; and depression as illnesses, injuries, or conditions that limit his ability to work and reported that they first bothered him in 1993.  In an April 2006 disability evaluation report, the Veteran complained of left shoulder pain for 30 years.  In February 2008, an SSA Administrative Law Judge found that the Veteran was disabled for SSA purposes due to arthritis of the knees and PTSD.

In February 2010, he testified that he hurt his right shoulder during service when he was blown off the tank as it fired, and he could not remember when he started seeking treatment for his shoulder but believed it was several years after service.

In a buddy statement received in February 2012, R. F. described the river-crossing event as the Veteran has described it.  He stated that the Veteran was not a person to complain about pain, but he said his head, chest, shoulders, neck, and back were really hurting him.  He indicated that years later the Veteran told him about a torn rotator cuff.

The Board has considered the medical and lay evidence of record, but finds that service connection for a shoulder disability is not warranted.  Initially, the Board acknowledges that the Veteran is competent to describe his perceived or observable symptoms, including pain, related to his claimed shoulder disability.  See 38 C.F.R. § 3.159(a)(2) (2011) (defining "competent lay evidence"); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation; in such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).  

However, his allegations of in-service shoulder injury are not substantiated by, or consistent with his own reports, in documentation contemporaneous with service or during his reserve service.  A shoulder disorder was not noted upon separation from service; at that time, his upper extremities were clinically evaluated as normal, and he specifically denied a history of painful or "trick" shoulder on the Report of Medical History.  Moreover, in the final available medical history report in 1981 from his reserve service, he indicated that he did not know whether he had a history of or currently had high or low blood pressure or sugar or albumin in his urine, suggesting that he actually did read the form and understood the direction to note all conditions currently present and those he had had in the past.  Thus, his denial of shoulder pain at separation from military service in 1969 and during a reserve service examination in July 1981 is probative and persuasive evidence that he did not suffer from shoulder pain during service.  Moreover, the earliest medical evidence of a shoulder disorder is dated in 1997, more than 27 years after separation from service.  Additionally, in light of the Veteran's denial of shoulder pain in records contemporaneous with service, and the passage of more than 40 years since service, the Board finds the buddy statement recalling the Veteran's in service complaints is not persuasive.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

In summary, the Veteran's current contentions are inconsistent with his own prior statements in Reports of Medical History at separation from active duty and during reserve service, which showed he denied current or past shoulder pain in each report.  As such, the Board finds that the Veteran's assertions as to injuring his shoulders in a river crossing incident or in being bounced around in or off tanks during military service in Vietnam are not credible.  Id.; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence). 

Furthermore, there is no competent evidence suggesting a link between the post-service diagnosis of a shoulder disorder and the Veteran's service.  To the extent the Veteran believes his current shoulder disability is related to service, the Veteran has not shown that he has specialized training sufficient to render an opinion as to the etiology of muscular or orthopedic disorders in the shoulders or joints, as such matters require medical testing and expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of a shoulder disorder is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). 

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim for service connection for a shoulder disorder.  The Board does not find the Veteran's account of experiencing shoulder pain during service to be credible, there is no medical evidence to show that arthritis of the shoulder was manifest to a compensable degree within one year of separation from service, and there is no competent evidence suggesting the current shoulder disability is related to service.  Accordingly, the claim for service connection is denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

III.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A.  Right Knee

In a June 2001 rating decision, the RO granted service connection for posttraumatic arthritis of the right knee and assigned a 20 percent disability rating under Diagnostic Codes 5010-5262.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.  In this case, x-ray findings of the right knee on VA examination in May 2001 showed marked medial joint line narrowing with osteophyte formation on the medial aspect of the femoral and tibial condyles, consistent with early osteoarthritis; there also was a suggestion of early patellofemoral arthritis with mild spurring on the patella.  The examiner believed that the right knee disability was more consistent with posttraumatic arthritis than age-related osteoarthritis because the Veteran essentially had a normal left knee with no evidence of osteoarthritis.

As noted, the August 2005 rating decision continued the 20 percent rating for posttraumatic arthritis of the right knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5262.

Traumatic arthritis is rated as degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2011).  The highest available rating for arthritis under Diagnostic Code 5003 is 20 percent.  Id.

Limitation of flexion of the leg to 60 degrees warrants a noncompensable evaluation.  Limitation of flexion of the leg to 45 degrees warrants a 10 percent rating.  A 20 percent evaluation requires that flexion be limited to 30 degrees.  A 30 percent evaluation requires that flexion be limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

Limitation of extension of the leg to 5 degrees warrants a noncompensable evaluation.  A 10 percent evaluation requires that extension be limited to 10 degrees.  A 20 percent evaluation requires that extension be limited to 15 degrees.  A 30 percent evaluation requires that extension be limited to 20 degrees.  A 40 percent evaluation requires that extension be limited to 30 degrees.  A 50 percent evaluation requires that extension be limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011). 

The normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2011).

Diagnostic Code 5262 provides for a 10 percent rating where there is malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked knee or ankle disability, and finally, a 40 percent evaluation is warranted where nonunion of the tibia and fibula is productive of loose motion requiring a knee brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

The rating criteria do not define "moderate" or "marked."  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In a VA joints examination report dated in April 2005, the Veteran complained of having a nagging type of right knee pain all the time.  The examiner observed that the Veteran ambulated with an antalgic gait using a standard cane, which was issued in February 2005 based on a review of the medical records.  On examination of the right knee, flexion was to 135 degrees and extension was full to 0 degrees.  On repetitive range of motion testing, he complained of pain with flexion at the 120 to 135 degree range.  Other reported objective findings included no overt effusion, stable joint, no ligamentous laxity, and some minor crepitance with active range of motion.  An x-ray of the right knee taken in August 2004 showed mild medial joint degenerative joint disease with osteophytic formation there.  The examiner concluded that the major functional impact is chronic right knee pain.

In August 2006 the Veteran testified that he uses a right knee brace and cane, but leaves them at home if he is driving because the brace is cumbersome.  He also stated that he uses Tylenol for pain.

In multiple VA treatment notes dated from October 2007 to March 2009, the Veteran complained of degenerative joint disease in his knees and hips, among other complaints.  Reported examination findings of the extremities consistently included full range of motion of the legs with no joint deformities or effusions.  In a September 2009 treatment note, he requested a knee brace from prosthetics.

SSA records were received in July 2009 and showed that the Veteran was disabled for SSA purposes due to arthritis of both knees and PTSD.  The associated treatment records included duplicative VA treatment records.

In February 2010 the Veteran testified that he has constant right knee pain, takes ibuprofen and acetaminophen, wears a knee brace, and uses a cane except in the winter time.  The Veteran also stated that his doctor advised him that swimming or walking is best for him, so he does a lot of walking, although he walks through pain. 

During a VA PTSD clinical team initial evaluation in February 2010, he stated that he walks between 3-6 miles daily.  In May 2010 he reported to his VA psychiatrist that he has been more physically active.

A July 2010 VA PTSD examination report indicated that the Veteran arrived on time and unaccompanied for the evaluation and noted that there were no abnormalities of gait.

During a July 2010 VA joints examination, the Veteran described right knee flare-ups with weather changes and walking and daily aching.  He indicated that ibuprofen did not seem to help with pain, but he also takes Tylenol.  He stated that taking his weight off of his leg helped relieve pain.  He reported constant use of a cane.  He denied frequent episodes of joint "locking" or effusion.

Right knee range of motion findings were reported as flexion to 100 degrees with pain beginning at 90 and full extension to 0 degrees.  Following three repetitions of right knee range of motion testing, there was no additional limitation in range of motion.  The examiner also identified less movement than normal, excess fatigability, pain on movement, and disturbance of locomotion as contributing factors of disability after repetitive use.  Other reported right knee findings included the following: tenderness or pain to palpation of the joint line or soft tissues, muscle strength on flexion and extension of 4/5, described as active movement against some resistance; no instability; no evidence or history of recurrent patellar subluxation or dislocation; and imaging studies that showed degenerative or traumatic arthritis documented in both knees without x-ray evidence of patellar subluxation.  The examiner concluded that the Veteran's right knee disability made physical, laborious, and standing jobs prohibitive.  

Upon consideration of the record, the Board concludes that the Veteran's right knee disability is manifested at worst by flexion limited to 100 degrees with pain at 90 degrees, full extension, and fatigability following repetitive motion.  These findings are consistent with only a 0 percent rating under Diagnostic Codes 5260 and 5261, and a 10 percent rating under Diagnostic Code 5010.  The Board acknowledges that the Veteran has complaints of pain and that there was objective evidence of pain and fatigability following repetitive motion on VA examination in July 2010.  However, the medical evidence of record does not support any additional limitation of motion in response to repetitive motion that would support an evaluation in excess of the 20 percent assigned for the right knee disability.  See DeLuca, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.   

The Board notes that the RO utilized Diagnostic Code 5262 to evaluate the Veteran's right knee disability; however, there is no evidence of any nonunion or malunion of the tibia and fibula to warrant consideration under this diagnostic code.  In any event, the Veteran's statements that he does a lot of walking, up to 3-6 miles daily, and had been more physically active tend to weigh against a claim of a "marked" right knee disability.  

The evidence of record does not demonstrate any right knee ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, flexion limited to 15 degrees, extension limited to 20 degrees, malunion of the tibia and fibula with marked right knee disability, or nonunion of the tibia and fibula with loose motion requiring a brace.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5262.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his right knee disability.  Accordingly, a rating in excess of 20 percent for posttraumatic arthritis of the right knee must be denied.

In addition, at no time during this claim has the Veteran had compensable 
limitation of flexion and compensable limitation of extension at the same time, or compensable limitation of motion and objective findings of instability such that separate ratings are warranted under Diagnostic Codes 5260, 5261, or 5257.  See VAOPGCPREC 9-98 and 23-97, VAOPGCPREC 9-2004.

The Board has considered whether the Veteran's right knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's right knee disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher rating than that assigned, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  PTSD

In a June 2010 decision, the Board denied entitlement to a rating in excess of 10 percent for PTSD for the time period prior to July 1, 2009.  However, the Board noted that while the assigned GAF score on VA examination in February 2009 was 65 to 70, a VA treatment record dated in July 2009 showed a GAF score of 50, and VA treatment records in September 2009, November 2009, and February 2010 all showed GAF scores in the 40s.  Accordingly, the Board remanded the claim to provide the Veteran with an additional VA PTSD examination to determine whether his disability had worsened.

As noted, for the time period from July 1, 2009, the Veteran's PTSD is evaluated as 30 percent disabling pursuant to the General Rating Formula for Mental Disorders under 38 C.F.R. § 4.130, Diagnostic Code 9411.



General Rating Formula for Mental Disorders:
Rating
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70 
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
30


In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job).  See Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) ((DSM-IV)).  

The symptoms listed in the relevant rating criteria are not intended to constitute 
an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In a VA mental health note dated July 1, 2009, the Veteran reported that he had stopped taking medications for his PTSD because he viewed them as a crutch and believed he could "do it on his own."  He described more depressed mood in recent months, sporadic sleep at night, more nightmares, and pulling away from his friends and hobbies.  He denied suicidal or homicidal ideations or hallucinations or delusions.  He denied a history of hospitalization for PTSD.  He stated that each of his three marriages lasted approximately ten years and ended on good terms and that he remains close with his adult daughter from his first marriage.  On mental status examination, he was neatly dressed, cooperative and polite, mood was moderately depressed, affect was restricted, speech was normal in rate and volume, and he denied suicidal or homicidal ideations.  The psychiatrist assigned a GAF score of 50 and prescribed citalopram (Celexa).

A February 2008 decision from an Administrative Law Judge determined that the Veteran was disabled for SSA purposes due to arthritis of both knees and PTSD.  Records pertinent to the claim for SSA disability benefits were received in July 2009 and included VA treatment records dated prior to July 1, 2009.  

In a VA mental health note dated in September 2009, the Veteran reported gastric upset with citalopram and that he stopped the medication after a few days.  He complained of anxiety, disrupted sleep, and difficulty around crowds.  He denied thoughts of wanting to harm himself.  The psychiatrist assigned a GAF score of 47 and prescribed mirtazapine and clonazepam.  Mental status examination findings were not reported.  In November 2009 the Veteran reported some improvement in mood, but still had trouble being around groups of people and feeling "on guard."  Reported objective findings noted that the Veteran seemed less distractible, speech was normal in rate and volume, and thought processes were logical and goal-directed.  The reported GAF score was 47 and the psychiatrist increased the dose of mirtazapine.  In February 2010 the Veteran indicated that his anxiety remained high, he kept mostly to his apartment, and thoughts of Vietnam had increased since his retirement.  He stated that the clonazepam alleviated some of the anxiety along with the mirtazapine.  He denied suicidal or homicidal ideations.  The GAF score was 48 and the psychiatrist increased the dose of mirtazapine.

In February 2010 the Veteran testified that he shops at night to avoid crowds, does not socialize very often, experiences a varying frequency of anxiety every month, and has panic attacks.  When asked about the frequency of panic attacks, he stated that his doors are all locked, his blinds and curtains are never open, and that he does not deal much with the outside world. 


The Veteran participated in a VA PTSD clinical team initial evaluation in February 2010.  He stated that he was divorced three times and that each relationship ended on a good note.  He stated that he had not spoken with either of his two adult children for approximately two years, but that he socializes with one friend.  He reported seeing a VA psychiatrist four times for medication management and denied ever being hospitalized for a psychological problem.  Current subjective complaints included that he stopped socializing, he was anxious in crowds, he had a sporadic sleep pattern, and he had decreased concentration and motivation.  

Mental status examination findings included the following:  casual, but neat and appropriate dress; good grooming and hygiene; alert and oriented in all spheres; attentive and able to focus throughout the interview without distraction; good eye contact; fluent speech with normal rate and volume; thought processes were clear, coherent, and goal-directed without evidence of formal thought disorder or psychosis; friendly and polite and appeared honest and forthcoming during the evaluation; slightly anxious mood; affect was mood congruent; slightly guarded at the beginning of the interview, but less guarded as it progressed; memory and intellect appeared average, as evidenced by his ability to remember specific events and details; and fair judgment and insight.  He denied any current or past suicidal or homicidal ideation or intent or experiencing any delusions or hallucinations.

The current assigned GAF score was 65.  The Master of Arts psychology intern who conducted the evaluation diagnosed dysthymic disorder and did not believe that the Veteran met the diagnostic criteria for PTSD.  The supervising clinical psychologist was not present for the evaluation, but the case was discussed with her and cosigned by her.

In a VA mental health note dated in March 2010, the Veteran reported that he was walking daily and getting out of his apartment.  He stated that his interest level was much improved, and he was sleeping through the night.  Objective findings included logical and goal-directed thought process, euthymic mood, full affect, speech with normal rate and volume, good insight, and intact judgment.  The assigned GAF score was 57.  The plan was to remain on mirtazapine and clonazepam.

A VA psychological testing report dated in April 2010 indicated that psychological testing was recommended for diagnostic clarification and treatment recommendations.  Consultation with his VA psychiatrist also indicated that the Veteran "occasionally appears to over state the severity of his distress and can at times be inappropriate interpersonally."  The Veteran again described living a secluded, isolated life and not socializing with others, feeling anxious in crowds, keeping doors and windows locked at all times, sporadic sleep patterns, and experiencing nightmares once a month.  He also endorsed losing interest in pleasurable activities, difficulty concentrating, and reduced motivation.

An integration of test findings indicated that on the MMPI-II (Minnesota Multiphasic Personality Inventory 2) and the MCMI-III (Millon Clinical Multiaxial Inventory 3), the Veteran portrayed himself in a favorable light and did not appear to answer the items in an honest and forthcoming manner.  His scores on other psychological testing fell in the range of well-adjusted veterans and indicated a minimal level of mental health symptoms.  The summary concluded that based on the Veteran's scores on the MSC (Mississippi Scale for Combat Related PTSD) and the BDI-II (Beck Depression Inventory 2), he did not currently meet the criteria for a diagnosis of PTSD or depression.  The diagnosis was dysthymic disorder in remission (managed by medication), and the assigned GAF score was 70.  The results of each test administered were described in detail.  The testing was administered by the psychology intern and the report was cosigned by the supervising clinical psychologist.

In May 2010 the Veteran met with the psychology intern for a feedback session regarding the initial PTSD evaluation and psychological testing.  The Veteran received information regarding the diagnostic impressions and treatment recommendations.  He described his current mood as "good" and stated that he walks daily, frequently socializes with friends, takes care of his home, and continues to engage in his hobbies (e.g., reading and collecting eagle figurines).  It was discussed that the Veteran's current medication regimen has been useful in maintaining his symptoms of depression; therefore, it was recommended that he continue to engage in medication management with his VA psychiatrist.  The Veteran agreed that his symptoms of depression had improved since the initial interview in February and agreed that he was not in need of additional treatment at this time.  Reported mental status examination findings were similar to those reported in February 2010, except that his mood was euthymic and affect was mood congruent.  The assigned GAF score was 70.

The Veteran presented for medication management in May 2010 with his VA psychiatrist.  The Veteran reported that he was sleeping relatively well at night, had been more physically active, his energy level had improved, and his anxiety was under adequate control.  On mental status examination, thought process was logical and goal-directed, mood was euthymic, affect was full, speech was normal to rate and volume, insight was good and judgment was intact, and interest level was fair.  He denied suicidal or homicidal intentions.  The GAF score was 57.

During a July 2010 VA PTSD examination, the Veteran related that as he has gotten older, the frequency of his nightmares has increased up to two or three times a week, though they do not happen every week.  He reported that medication has helped with trouble falling and staying asleep; that he checks doors and windows at night; that his mood is generally pretty good and that his energy level is within normal limits; and that he has felt depressed ever since service, also acknowledging other life issues including bad marriages.  He denied ever attempting or seriously contemplating suicide.  He stated that he is involved with his church and has occasional contact with his two children.

The examiner remarked that the Veteran's symptoms were somewhat more intense now than they were when he examined the Veteran in March 2009, having risen from the mild to moderate level to the clearly substantially moderate level with occasional increases even over that.  The examiner also indicated that he was in strong disagreement with the evaluations by other clinicians concluding that the Veteran did not have PTSD.  He reiterated his medical opinion that there is no question that the Veteran has PTSD and that it is of moderate intensity at present.

Reported mental status examination findings included the following: alert and oriented in all three spheres; in good contact with routine aspects of reality with no signs or symptoms of psychosis; speech that was normal in tones, rhythms, and rates that was relevant and coherent; mildly depressed and frustrated mood; responsive and reasonably well-modulated affect with decent sense of humor; 
intact memory and intellect and of high average capacity; and unhampered insight and judgment with regard to normal everyday affairs.  The assigned GAF score 
was 55 to 60, and the examiner concluded that the Veteran showed evidence of PTSD of moderate intensity with moderate impairments in social as well as emotional/psychological functioning that would obviously to the same extent interfere with his occupational adaptability.

The Board has carefully considered the objective evidence of record as well as the contentions and supporting lay evidence, and finds that the Veteran's PTSD has not increased in severity such that a higher disability rating is warranted for the time period from July 1, 2009.  

From July 1, 2009 the Veteran's PTSD is manifested objectively by mood ranging from slightly anxious and moderately depressed to euthymic, restricted affect, and slightly guarded interaction that improved during the clinical interview.  His PTSD is manifested subjectively by depression, anxiety, sleep disturbance, some nightmares, and some social isolation.  While the Veteran maintained medication therapy, he reported improved symptoms such as increased energy and a "good" mood; and objective findings improved to reflect euthymic mood with full affect.  The Board finds that these finds more nearly approximate the criteria for the assigned 30 percent rating, reflecting occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, some sleep impairment, and some suspiciousness, which appear to be controlled by continuous medication.


The next higher, 50 percent, rating is not warranted because while the Veteran is shown to have some social impairment as a result of his PTSD, there was no competent evidence of occupational impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; or impaired abstract thinking.

GAF scores ranging from 47 to 70 were reported in VA treatment records since July 1, 2009 and on VA examination in July 2010.  Again, a GAF score of 41 to 50 indicates serious symptoms, a GAF score of 51 to 60 indicates moderate symptoms, and a GAF score of 61 to 70 indicates some mild symptomatology.  Despite the fact that GAF scores ranging from 47 to 50 were assigned between July 1, 2009 and February 2010, the Board notes that the Veteran has consistently denied suicidal ideation, severe obsessional rituals have not been reported or identified, and serious impairment in social or occupational functioning has not been demonstrated as he reported socializing with one friend and maintaining some contact with his adult children.  Moreover, while the Veteran reported some decreased motivation, it was noted that psychological testing indicated only a minimal level of mental health symptoms.  The totality of the symptomatology does not reflect functional impairment consistent with a rating in excess of 30 percent for the period in question.

Similarly, while GAF scores ranging from 65 to 70 were reported between February and May 2010, the Veteran's reports of shopping at night to avoid crowds and having few friends and limited contact with his children appears to be consistent with moderate symptomatology, as repeatedly stated by the July 2010 VA examiner.

The Veteran's symptoms during this period, including depression, anxiety, sleep disturbance, some nightmares, and some social isolation, fall within the criteria for the 30 percent rating presently assigned.   


The Board concludes that the medical findings on examination and treatment records are of greater probative value than the Veteran's allegations regarding the severity of his PTSD.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 30 percent from July 1, 2009. 

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell, 9 Vet. App. at 338-39.  As noted above, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher, 4 Vet. App. at 60 ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's PTSD disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a rating higher than 30 percent for PTSD from July 1, 2009, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

New and material evidence not having been received sufficient to reopen the claim of entitlement to service connection for a cervical and lumbar spine disability, the benefit sought on appeal is denied.

Service connection for bilateral shoulder disabilities is denied.

Entitlement to a rating in excess of 20 percent for a right knee disability is denied.

From July 1, 2009, entitlement to a rating in excess of 30 percent for PTSD is denied.


REMAND

The Court has held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court in Stegall has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. at 271.  Thus, while the Board regrets the additional delay in this case, for the reasons discussed below, the claim remaining on appeal must be returned to the AMC/RO.

In June 2010, the Board remanded the claim in part to provide the Veteran with a VA orthopedic examination to obtain an opinion as to whether any current right 
hip disability is related to service or the service-connected right knee disability.  Specifically, the remand directed the examiner to express an opinion as to whether it is at least as likely as not that any current right hip disability began during service or is otherwise related to service.  If not related to service, the examiner was asked to express an opinion as to whether the Veteran's service-connected right knee disability caused or aggravates a current right hip disability.

A review of the June 2010 VA joints examination report reflects a right hip x-ray was interpreted as normal and that the examiner found no evidence of hip problems during military service time or that the current right hip pain was stemming from the right knee degenerative joint disease.  Instead he concluded that the right hip pain stems from the Veteran's low back degenerative disc disease.  Supporting that opinion, the examiner noted that the Veteran has degenerative arthritis in BOTH knees, not just the right knee that is service connected.  (Emphasis in original).  
The examiner also noted that the Veteran has evidence of second-degree spondylolisthesis of L5 on S1 vertebra and mild degenerative disc disease at L4-5 posteriorly and L4-5 degenerative facet degenerative joint disease changes.  Unfortunately, the examiner did not indicate clearly whether the Veteran has a current right hip disability despite normal x-ray evidence or whether any such right hip disability was aggravated by the service-connected right knee disability.  Therefore, the claim must be remanded to provide the Veteran with another VA joints examination and medical opinion.

Ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers who treated him for a right hip disability.  After the Veteran has signed any appropriate releases, any identified records that are not duplicates of those already contained in the claims folder should be requested.  All attempts to procure records should be documented in the file.  In addition, relevant ongoing VA treatment records dating since May 2010 to the present from the University Drive and Highland Drive VA Medical Centers should be obtained.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file and the Veteran and his representative notified of such.

2.  After the above has been completed to the extent possible, the Veteran should be scheduled for a VA orthopedic examination to obtain an opinion as to whether any current right hip disability has been aggravated by a service-connected right knee disability.  All indicated tests and studies are to be performed. The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.

After reviewing the record and examining the Veteran, the examiner is asked to identify any right hip disability found on examination.  The examiner also is asked to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right hip disability has been permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected right knee disability.  A detailed medical analysis and rationale must be included with the opinion.  If the examiner determines that the Veteran's right knee disability aggravates a right hip disability, the examiner should attempt to quantify the degree of aggravation.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


